DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 02/14/2022.

Allowable Subject Matter
3.	Claims 1-14, 17 and 20-21 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Liang et al. does not teach or suggest determine whether there is uplink data to be transmitted to a base station during a discontinuous reception, DRX, cycle while the apparatus is configured with downlink control information, DCI, based physical downlink control channel, PDCCH, skipping, wherein PDCCH monitoring is skipped for a period of time, depending on DCI, skip, depending on DCI, PDCCH monitoring for a period of time during the DRX cycle, in response to determining there is no uplink data to be transmitted to a base station; and monitor at least a first part of the period of time, in response to determining there is uplink data to be transmitted to a base station. 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631